The plaintiff and appellant in this case has filed a motion to transfer the case to the Supreme Court on the ground that the amount involved is in excess of the jurisdiction of this Court.
The suit is for damages in the sum of Five Thousand Dollars ($5,000) for slander and defamation of character. The damages are not sought on the grounds of physical injuries or circumstances incidental to physical *Page 429 
injuries suffered by the plaintiff, and the jurisdiction over the appeal is clearly in the Supreme Court and not in this Court. Constitution, Article VII, Sections 10 and 29.
It is therefore ordered that in accordance with Act No. 19 of 1912, the appeal in this case be transferred to the Supreme Court within sixty days from this date, and without the payment of costs by appellant.